Title: To George Washington from Thomas McKean, 12 October 1781
From: McKean, Thomas
To: Washington, George


                  
                     (private)
                     Sir,
                     Philadelphia October 12th 1781.
                  
                  I had the honor of writing last to your Excellency on the 26th September.
                  Since that time we have had letters from Mr Adams at Paris on the 15th of July, and from Amsterdam on the 3d of August; they confirm what I wrote you last.  On monday the rear of the fleet that sailed from England with Admiral Digby arrived at Sandy-Hook;  it consists of 34 Transports under convoy of a ship of 40 Guns & three frigates.  No more, it is said, are expected.  This information I received late last night from Mr David Foreman at Freehold.
                  Admiral Graves will, it is believed, make a second attempt to relieve Lord Cornwallis he is making every preparation for that purpose, and it is thought will proceed for the Chesapeake immediately.  It may be well to apprize Count de Grasse of this without delay.
                  Sir Henry Clinton sent off three boats with despatches for Lord Cornwallis; one, named the André, carrying a brass six pounder in her bow, eight blunderbusses, and twenty men armed with muskets, sailed on the 26th September last;  the second Sailed on the 28th and the third on the 1st instant; we have taken the two last, and by means of a little address and a promise of pardon to a Tory, who was intrusted with one sett of the despatches,  I found it was hid on the beach where he was taken;  I have procured three Gentlemen of ingenuity and fidelity to proceed to little Egg harbour with the fellow in quest of it.  The beach is so extensive and so many places like each other, that it is not yet found, tho’ the man is believed to be perfectly sincere in his wishes to recover it.  The Gentlemen went from this on Sunday, and I expect their return to morrow;  you shall know the result as soon as they arrive.  In the meantime the boat which first sailed should be looked for by the Fleet; I have written to the Presidents of Delaware and the Eastern Shore of Maryland to watch for her.
                  We shall be obliged to compleat Colo. Armand’s Legion, and I despair of doing it with Americans, if all the Field Officers are French Gentlemen.  There is now a vacancy by the resignation of the Major and if the Colonel would approve of Captain Allen McLean, who is now on half pay, to be his Major, it would save the half pay, oblige a very deserving Officer, be a means of speedily filling his corps, and greatly tend to the public benefit: I should be happy if you and the Colonel were of this opinion.
                  Captain Gilland is said to be arrived in the Frigate Charles-Town in Casco Bay.  He has cloathing &c. for Congress to the amount of ten thousand pounds sterling & upwards, and I believe a Million & an half of livres.  It is fortunate arrival & I sincerly congratulate you upon it; for I now flatter my self your army will be well cloathed & paid in future.
                  The Express delivered your favor of the first instant only last night; it shall be laid before Congress this morning.  I have the honor to be, with the greatest esteem, Sir, Your Excellency’s Most obedient Servant
                  
                     Thos M:Kean
                  
               